Mr. Justice FraNOo Soto
delivered the opinion of the court.
The defendant was found guilty by a jury of assault with intent to commit manslaughter and sentenced by the court to one year in the penitentiary.
It is unnecessary to consider the first assignment of error because the alleged error was corrected by a certificate of the clerk of the district court attached to the record at the instance of the prosecuting'' attorney showing that the indictment was signed and endorsed by the foreman of the grand jury who found the indictment. .
The record shows that if there was error in not striking out that part of the testimony of witness Eulogio Borrero for which the defendant moved, it was cured by the appellant who cross-examined the said witness on the matters brought out in the direct examination and the testimony of Borrero was substantially the same.
The remaining assignments refer to the refusal of the court to instruct the jury to acquit the defendant on the’ ground that he acted in self-defense, and to the failure of the evidence to support the verdict.
The evidence as a whole showed that the victim and the defendant were not on good terms; that they exchanged words which brought about a misunderstanding and resulted in a fight; that the former was armed with a stick and the latter with a machete with which he inflicted eight wounds on his antagonist, two of which were very severe. This being so, the lower court was justified in not instructing’ the jury a» moved for by the defense because it -should have introduced evidence regarding the alleged -self-defense for the consideration of the jury, as prescribed by section 55 of the Penal Code.
The evidence supported the judgment appealed from, therefore it must be affirmed.